Citation Nr: 1727118	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-24 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a chronic upper respiratory disorder, to include sleep apnea, chronic sinusitis, rhinitis, allergies, and residuals of nasal fracture.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1982 to February 1984 with subsequent periods of Active Duty for Training (ACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.    

In June 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

This matter was before the Board in August 2016, at which time it was remanded for further evidentiary development.  All requested development has been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence is insufficient to establish that any in-service nasal fracture has resulted in a currently-diagnosed disability.


CONCLUSION OF LAW

The criteria for service connection for a chronic upper respiratory disorder, to include sleep apnea, chronic sinusitis, rhinitis, allergies, and residuals of nasal fracture, have not been met.   38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the August 2016 remand, the RO requested VA medical records from the period prior to May 2009, from July 2009 to June 2010, and from April 2011 to the present.  All available records from February 2001 to September 2016 have since been associated with the claims file.  The RO was also requested to provide the Veteran an opportunity to identify any outstanding private treatment records relevant to the claim, specifically to include 1993 surgical records from Hillcrest Hospital, now Cleveland Clinic, and any private sleep studies.  The Veteran was sent a letter in September 2016 informing him that the VA records had been obtained, that a VA examination was being scheduled, and requesting the identification of any private treatment records relevant to the claim and providing the means to do so.  To date, no response has been received from the Veteran.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, to establish direct service connection, there must be competent, credible evidence of a current disability, an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology if the disability is one that is listed in 38 C.F.R. § 3.309(a); Barr v. Nicholson, 21 Vet. App. at 307; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).

The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

The Veteran contends that in service in October 1983, a fall into a mechanic pit in low lighting caused a fractured nasal bone which has resulted in a chronic respiratory disorder, to include sleep apnea, chronic sinusitis, rhinitis, allergies, and residuals of fracture.

The Veteran's enlistment examination report indicated no nasal injuries or respiratory conditions preexisted service.  His service treatment records (STRs) include treatment on several occasions for upper respiratory infections.  In March 1982, he sought treatment for a chronic cough and sore throat and was diagnosed with acute respiratory disease.  In February 1983, he had a markedly enlarged pharynx with a productive cough.  In August 1983 he had a sore throat, congestion, and coughing and complained of difficulty breathing.  He was diagnosed with right middle lobe pneumonia.  October 1983 X-rays showed he suffered a questionable non-displaced fracture on the distal tip of the nasal bone and cloudiness on the left maxillary sinus, noted as probably secondary to bleeding.  The X-rays were taken after the Veteran "fell on face."  

The Veteran reported that after service, he developed problems with loud snoring approximately in 1990.  His wife noticed that he would snore and he had periods where he would quit breathing.  He stated that he was diagnosed with sleep apnea after a 1993 sleep study at a Hillcrest Hospital/Cleveland Clinic.  A septoplasty to straighten a deviated septum, and a tonsillectomy and uvulectomy procedure, known as a UPPP, were done for sleep apnea to alleviate symptoms.  He was then started on continuous positive airway pressure (CPAP) therapy but was claustrophobic and could not tolerate it.  The claims file does not contain any records documenting this medical history.  

A July 2009 VA treatment record stated that after the Veteran's surgery 17 years previously, he had a temporary time of relief.  Since then, he had undergone three sleep studies that show severe sleep apnea, with snoring at night, cessation of breathing, and nasal obstruction.

A VA examination was conducted in September 2010 at which time the Veteran complained of interference with breathing through the right side of his nose greater than the left; occasional purulent discharge in the morning; yearly sinus infections treated by antibiotic therapy; sore throat; and productive cough.  Upon physical examination, the clinician noted that no drainage, swelling of the turbinates, crustiness, tenderness over the frontal or maxillary sinuses, postnasal drip, discharge or perforation was observed.  The uvula was absent.  X-ray reports showed that the nasal septum appeared in the midline and intact.  The clinician's opinion was that the Veteran's current nasal condition was less likely than not related to a fracture in service, and more likely than not related to a different etiology, which he determined was sleep apnea.

In the Veteran's September 2011 substantive appeal, he disagreed with the VA examiner's findings, as his breathing problems occurred during waking hours while sitting or standing straight up, and as such could not be only due to his sleep apnea.

Subsequent VA treatment records show complaints of headaches, allergies, rhinitis, and sleep apnea.  The Veteran was prescribed corticosteroid nasal sprays, which did not help, and took Sudafed most days for relief.  No sleep studies are contained in his VA medical records; it is noted numerous times that they were conducted at Hillcrest Hospital/Cleveland Clinic and that no copies were available.

At the June 2016 videoconference hearing, the Veteran stated that the septoplasty he underwent in 1993 fixed his deviated septum, but that he still could not breathe well out of his nose.  He reported frequent sinus infections, but stated he did not have them before he broke his nose.  He reported doing several sleep studies; he stated he had one such study from 1993 and one from 1998 in his possession.  The Veteran and his representative stated that they would be getting the private treatment records regarding his deviated septum and sleep apnea and the resulting septoplasty/UPPP from Hillcrest Hospital/Cleveland Clinic.

The Veteran underwent several VA examinations in October 2016.  At the respiratory examination, Pulmonary Function Testing was done.  The results showed spirometry was within normal limits, and this was interpreted as an insignificant response to the bronchodilator that was used.  The lungs were clear, the pulmonary vascularity was normal, and no pleural effusion or pneumothorax were observed.  Finally, no nasal bone fracture was identified upon x-ray examination.  The clinician determined that the objective findings did not support a diagnosis of a chronic upper respiratory disorder.

At the sinusitis/rhinitis examination, traumatic deviated septum was diagnosed, based on the Veteran's stated history and examination.  There was not at least a 50 percent obstruction of the nasal passage on both sides, and no complete obstruction on either side of the nasal passage due to the deviated septum.  It was noted that the nasal septum deviates slightly to the left but does not obstruct the nasal passage.  No other sinusitis, rhinitis, or allergic conditions were observed.

At the sleep apnea examination, the Veteran reported persistent daytime hypersomnolence.  The examiner stated that she assumed that the Veteran had sleep apnea in order to have undergone the UPPP surgery in 1993, however, no current sleep apnea diagnosis could be made.  She noted that no sleep studies were in the medical record to confirm the prior diagnosis.

The examiner determined that there was no current diagnosis of a chronic upper respiratory disorder, sleep apnea, sinusitis, rhinitis, or allergies, as there were no clinical findings to support such diagnoses.  Therefore, the claimed conditions were less likely than not incurred in or caused by an in-service nasal fracture.  Finally, she concluded that there was physical evidence that the Veteran underwent the UPPP surgery, but that it was less likely than not that the obstruction necessitating the surgery was caused by a nasal fracture sustained while on active duty, or the documented upper respiratory infections suffered while in service.

To warrant service connection, there must be medical evidence of a diagnosed disability during the pendency of the claim.  As noted in the October 2016 VA examinations, there are no current diagnoses of a chronic respiratory disorder, sinusitis, rhinitis, or allergies.  This clinical finding is supported by the Veteran's VA medical records.  No treatment for frequent sinus infections or any other sinus condition is recorded.  Although it is noted that he took corticosteroids (with no relief) and Sudafed for rhinitis, there are no diagnoses or objective findings of nonallergic rhinopathy.  There are two notations indicating the Veteran suffers from seasonal allergies, but it is noted that they are untreated.  Therefore, with no objective medical evidence of a diagnosis, service connection is not warranted for these conditions.

There is physical evidence that the Veteran underwent a UPPP surgery to alleviate his sleep apnea and lay testimony from him regarding his symptoms.  However, with no sleep studies in the record, the VA examiner could not make a definitive diagnosis.  Likewise, there is physical evidence that the Veteran underwent a septoplasty and that his septum deviates slightly to the left but does not obstruct the nasal passage.  However, with no records in the claims file regarding the diagnosis of a traumatic deviated septum, treatment for it, and the resulting surgery, the VA examiner found that it was less likely than not than any obstruction was caused by an in-service nasal fracture or upper respiratory infections.  Although this particular opinion does not contain a rationale as to why it is unlikely that the deviated septum/surgeries were caused by a nasal fracture, it is unlikely that a fuller opinion could be obtained without medical evidence regarding the deviated septum, and given the STR's did not show any deviated septum, but only a questionable non-displaced fracture of the distal tip of the nasal bone.  

The Veteran was given the opportunity to provide, and noted in the June 2016 hearing that he would seek to provide, the private treatment records from Hillcrest Hospital/Cleveland Clinic that would have included his sleep studies, deviated septum diagnosis, and surgery records.  He also stated at the hearing that he had at least two sleep studies in his possession that are not currently a part of the claims file.  The RO provided the means and opportunity for these records to be associated with the claims file, but neither the Veteran nor his representative responded.  Because that clinical evidence was not provided, the VA examiner could only base her opinions upon physical findings, lay statements, and the VA records.  

The Veteran has been given ample opportunity to submit further medical evidence.
Because no evidence or information to obtain further evidence has been received, the Board has been deprived of information as to the Veteran's complete treatment history, information necessary to address his claim.  Wood v. Derwinski, 1 Vet. App. at 193.

Therefore, the Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. 3.303(a) (2016).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57.  


ORDER

Service connection for a chronic upper respiratory disorder, to include sleep apnea, chronic sinusitis, rhinitis, allergies, and residuals of nasal fracture, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


